Mr. Justice Santana Becerra,
concurring,...
San Juan, Puerto Rico, November 14,. 1968
In concurring' with the affirmance of the judgment ap-*654péaled from I want to state — as I did, also, in People v. Morales, Cr-68-115, judgment of October 25, 1968 — for what may be inferred from the statement in the second paragraph of the per curiam opinion in this case, that I am not implicitly accepting the effectiveness, in the Commonwealth of Puerto Rico, of the decision of the Supreme Court of the United States rendered in Duncan v. Louisiana, 391 U.S. 145, and which extended to the States, by Amendment XIV, the right to trial by jury of the Sixth Amendment.